Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
The closes prior art includes:
Brulet et al. (US 8,263,821) which teaches the invention relates to a method for optical detection of the dynamics of Ca. in a biological system, said method comprising monitoring the photons emitted by a recombinant Ca sensitive polypeptide, which comprises or consists of a chemiluminescent protein linked to a fluorescent protein, present in said biological system. In a particular embodiment, said recombinant polypeptide comprises or consists of the Aequorin and GFP linked by a linker allowing chemiluminescence resonance energy transfer (CRET), and optionally comprises a peptidic fragment capable of targeting said recombinant polypeptide into a specific cellular domain or compartment. The present invention also concerns a transgenic non-human animal expressing said recombinant polypeptide sensitive to calcium concentration, in conditions enabling the in vivo monitoring of Ca dynamics. In a particular embodiment, the expression and/or localization of said recombinant polypeptide is restricted to a specific tissue, a single-cell type and/or in a particular cellular compartment or domain; but fails the specifically teach the subject matter as claimed.

Shoureshi et al. (US 8,583,565) which teaches methods and systems for controlling a prosthesis using a brain imager that images a localized portion of the brain are provided according to one embodiment of the invention. For example, the brain imager can provide motor cortex activation data using near infrared imaging techniques and EEG techniques among others. EEG and near infrared signals can be correlated with brain activity related to limbic control and may be provided to a neural network, for example, a fuzzy neural network that maps brain activity data to limbic control data. The limbic control data may then be used to control a prosthetic limb. Other embodiments of the invention include fiber optics that provide light to and receive light from the surface of the scalp through hair; but fails the specifically teach the subject matter as claimed.

Lin et al. (US9,908,918) that teaches engineered orange-red fluorescent proteins with enhanced fluorescent properties, obtained by mutagenesis of mNeptune2, are disclosed. In particular, the invention relates to engineered orange-red fluorescent proteins excitable with cyan light having increased emission intensity and their use in bioluminescent resonance energy transfer systems and fluorescence and bioluminescence imaging.; but fails the specifically teach the subject matter as claimed.

Claims 1-23 are allowed.



Allowable Subject Matter
The prior art record and references as cited fail to teach  a method of detecting neural activity, comprising 
inducing neurons of a subject to express at least one of two or more polypeptides each comprising an amino acid sequence represented by SEQ ID NO: 13, SEQ ID NO: 14, SEQ ID NO:15, SEQIDNO:16, SEQIDNO:17, SEQIDNO:18, SEQIDNO:19, SEQ ID NO:20, SEQ ID NO:21, SEQ ID NO:22, SEQ ID NO:23, SEQ ID NO:24, or a sequence having at least 90% sequence homology with any one of the foregoing, wherein inducing comprises stimulating interneuronally different relative levels of expression of the two or more polypeptides;
applying coelenterazine to the subject; 
applying a first stimulation of neural activity to the subject; detecting a first spatiotemporal and spectral pattern of electromagnetic radiation emitted by neurons of the subject in response to the first stimulation;
recording the first spatiotemporal and spectral pattern of electromagnetic radiation in a computer memory;
applying a second stimulation of neural activity to the subject; detecting a second spatiotemporal and spectral pattern of electromagnetic radiation emitted by neurons of the subject in response to the second stimulation;
analyzing, using one or more microprocessors, the second spatiotemporal and spectral pattern of electromagnetic radiation to the first spatiotemporal and spectral pattern of electromagnetic radiation, wherein the one or more microprocessors are configured to determine differences and similarities between the second spatiotemporal 

           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
//JOSEPH M SANTOS RODRIGUEZ/ Primary Examiner, Art Unit 3793